UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4458


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LUIS MARCEA GARCIA, a/k/a Luis Enrique Martel-Mancia, a/k/a Luis Garcia,
a/k/a Luis Marrtel, a/k/a Luis Marttel, a/k/a Luis Matel,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cr-00428-CMH-1)


Submitted: January 23, 2020                                  Decided: February 25, 2020


Before KEENAN and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate Attorney, Rahul
Sharma, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Alexandria, Virginia, for Appellant. G. Zachary Terwilliger, United States
Attorney, Rachael C. Tucker, Special Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

       Luis Marcea Garcia pled guilty to illegal reentry by a felon, in violation of 8 U.S.C.

§ 1326(a), (b)(1) (2018). Garcia waived the preparation of the presentence report (PSR)

pursuant to Fed. R. Crim. P. 32(c)(1)(A), and, immediately following Garcia’s guilty plea,

the district court sentenced Garcia to 12 months’ imprisonment followed by a 3-year term

of supervised release. Garcia asserts on appeal that the district court’s imposition of the

term of supervised release was procedurally unreasonable. We affirm.

       Garcia concedes that he did not raise the issue regarding his supervised release

before the district court. “When a criminal defendant presents a sentencing issue that was

not properly preserved in the district court, we review the issue for plain error only.”

United States v. Aplicano-Oyuela, 792 F.3d 416, 422 (4th Cir. 2015). “To satisfy plain

error review, the defendant must establish that: (1) there is a sentencing error; (2) the error

is plain; and (3) the error affects his substantial rights.” Id. “To demonstrate that a

sentencing error affected his substantial rights, [a defendant must] show that, absent the

error, a different sentence might have been imposed.” United States v. Hernandez, 603

F.3d 267, 273 (4th Cir. 2010). “If the three-part plain error test is satisfied, we must decide

whether to cure the error, and should not do so unless the error ‘seriously affects the

fairness, integrity or public reputation of judicial proceedings.” Aplicano-Oyuela, 792 F.3d

at 422 (internal quotation marks omitted).

       We review a defendant’s sentence for reasonableness, applying “a deferential abuse-

of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review entails

consideration of both the procedural and substantive reasonableness of the sentence. Id. at

                                              2
51. In assessing procedural reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Sentencing Guidelines range, afforded the parties an

opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

(2018) factors, and sufficiently explained the selected sentence. Id. at 49-51.

       In considering whether to impose a term of supervised release when supervised

release is not required by statute, the district court must consider the nature and

circumstances of the offense, the defendant’s history and characteristics, the need for

deterrence, the need to protect the public, and pertinent policy statements of the Sentencing

Commission. See 18 U.S.C. § 3583(c) (2018). The Sentencing Guidelines Manual

provides that, if supervised release is not required by statute and the defendant is an alien

facing post-incarceration removal, a sentencing court ordinarily should not impose a term

of supervised release.    U.S. Sentencing Guidelines Manual § 5D1.1(c) (2018).           The

application notes to § 5D1.1 provide, however, that the district court should “consider

imposing a term of supervised release on such a defendant if the court determines it would

provide an added measure of deterrence and protection based on the facts and

circumstances of a particular case.” USSG § 5D1.1 cmt. n.5.

       In Aplicano-Oyuela we held that, even if a district court does not specifically explain

its reasoning for imposing a term of supervised release on a defendant facing removal, the

supervised release term is procedurally reasonable “where a sentencing court (1) is aware

of Guidelines section 5D1.1(c); (2) considers a defendant’s specific circumstances and the

§ 3553(a) factors; and (3) determines that additional deterrence is needed.” 792 F.3d at

424. Although the district court did not mention § 5D1.1(c), and did not have a presentence

                                              3
report upon which to rely, the court addressed the pertinent § 3553(a) factors when

imposing sentence. Garcia has not established that the district court would have imposed

a different sentence if it had expressly considered § 5D1.1(c), so he has not shown plain

error.

         We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4